                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TAMEIKA MORI,
                                   4                                                   Case No. 19-cv-01539-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         TAYLOR MACHINE WORKS, INC., et
                                   7     al.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: September 13, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: December 20, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: May 15, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: June 15, 2020; REBUTTAL: July 17, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: August 14,2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; August 21, 2020;
                                  20        Opp. Due: September 4, 2020; Reply Due: September 11, 2020;
                                            and set for hearing no later than September 25, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: October 27, 2020 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: November 9, 2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be __ days.
                                  25

                                  26

                                  27

                                  28
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2   By 7/31/19, counsel shall inform the Court of the agreed upon ADR process they will
                                       participate in. The mediation deadline is 4/17/20.
                                   3
                                       Initial disclosures will be produced on 8/2/19.
                                   4

                                   5
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   6   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   7   action.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: 7/2/19

                                  11                                                         ____________________________________
                                                                                             SUSAN ILLSTON
                                  12                                                         United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
